FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                December 19, 2014
                           FOR THE TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court


    DAVID L. BROWN,

               Plaintiff-Appellant,

    v.                                                  No. 14-5062
                                           (D.C. No. 4:09-CV-00466-CVE-TLW)
    METROPOLITAN TULSA TRANSIT                          (N.D. Okla.)
    AUTHORITY,

               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and HOLMES, Circuit Judges.


         Some years ago David Brown was banned from riding Tulsa public buses

because of his pattern of disruptive behavior. Mr. Brown replied by filing this

suit under 42 U.S.C. § 1983, alleging that the ban violated his constitutional

rights. In a prior appeal, this court agreed that Mr. Brown had a protected

property interest in access to MTTA transportation and remanded for a


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
determination whether the agency had afforded Mr. Brown due process before

imposing the ban.

      On remand, the district court held that MTTA’s failure to provide

Mr. Brown an opportunity to be heard deprived him of due process. The court

entered a permanent injunction requiring MTTA to hold a hearing at which

Mr. Brown could challenge the ban and enjoining the agency from enforcing the

ban until then. The court also awarded nominal damages, but held that

Mr. Brown had failed to show any other damages.

      While mindful of our obligation to construe his pro se filings liberally, we

see no reversible error in this disposition. Mr. Brown challenges the district

court’s conclusion that he failed to offer proof of anything more than nominal

damages. But our examination of the record comports with the district court’s:

it lacks any nonspeculative evidence of compensatory damages. See Lippoldt v.

Cole, 468 F.3d 1204, 1220-21 (10th Cir. 2006) (upholding a denial of

compensatory damages in a § 1983 action where the plaintiffs “failed to present

evidence of compensable injury” and “merely speculated about the amount of

damages”). Mr. Brown seems to suggest that granting summary judgment on this

issue violated the Seventh Amendment’s jury-trial guarantee. But it is well

established that “[t]he Seventh Amendment is not violated by proper entry of

summary judgment.” Shannon v. Graves, 257 F.3d 1164, 1167 (10th Cir. 2001).

Separately, Mr. Brown argues that the district court erred in allowing MTTA to

                                        -2-
conduct his hearing; in his view, the district court should have done so. But the

Due Process Clause requires the executive actor causing the deprivation to afford

notice and an opportunity to be heard, not an Article III tribunal. See, e.g.,

Mathews v. Eldridge, 424 U.S. 319, 332-34 (1976) (discussing what

administrative procedures are required to satisfy due process when a protected

property interest is affected, including “some form of hearing” in the agency).

      Affirmed.


                                        Entered for the Court



                                        Neil M. Gorsuch
                                        Circuit Judge




                                          -3-